
	

113 S2273 IS: Department of Defense Energy Security Act of 2014
U.S. Senate
2014-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2273
		IN THE SENATE OF THE UNITED STATES
		
			April 30, 2014
			Mr. Udall of Colorado introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To improve energy savings by the Department of Defense, and for other purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Department of Defense Energy Security Act of 2014.
		2.Energy savings performance contracts(a)Agency paymentsSection 801(a)(2)(B) of the National Energy Conservation Policy Act (42 U.S.C. 8287(a)(2)(B)) is
			 amended in the first sentence—(1)by striking both utilities and inserting utilities, entities that supply, deliver, and transport fuel,;   and(2)by inserting or fuel supply, delivery, or transport after for utilities.(b)Nonbuilding applicationsSection 801(a)(2) of the National Energy Conservation Policy Act (42 U.S.C. 8287(a)(2)) is amended
			 by adding at the end the following:(H)Nonbuilding applicationsA Federal agency may enter into an energy savings performance contract under this title for the
			 purpose of reducing the costs of fuel supply, delivery, or transport for
			 nonbuilding applications, including  secondary savings..(c)DefinitionsSection 804 of the National Energy Conservation Policy Act (42 U.S.C. 8287c) is amended—(1)in paragraph (2)(A)—(A)in the matter preceding clause (i)—(i)by striking or wastewater treatment and inserting wastewater treatment, or fuel supply, delivery, or transport; and(ii)by inserting or nonbuilding applications after federally owned facilities;(B)in clause (ii), by striking or after the semicolon at the end;(C)in clause (iii), by inserting or after the semicolon at the end; and(D)by adding at the end the following:(iv)the improved efficiency of fuel use in nonbuilding applications.;(2)in the first sentence of paragraph (3),  by inserting or for the purpose of reducing the cost of fuel supply, delivery, or transport for nonbuilding
			 applications before the period at the end; and(3)by adding at the end the following:(5)Nonbuilding applicationThe term nonbuilding application means—(A)any class of vehicles, devices, or equipment that—(i)is transportable under the power of the applicable vehicle, device, or equipment by land, sea, or
			 air; and(ii)consumes energy from any fuel source for the purpose of—(I)that transportation; or(II)maintaining a controlled environment within the vehicle, device, or equipment; and(B)any federally owned equipment used to generate electricity or transport water.(6)Secondary savings(A)In generalThe term secondary savings means	additional energy or cost savings that are a direct consequence of the energy savings that
			 result from the energy efficiency improvements that were financed and
			 implemented pursuant to an energy savings performance contract.(B)InclusionsThe term secondary savings includes—(i)energy and cost savings that result from a reduction in the need for fuel delivery and logistical
			 support;(ii)personnel cost savings and environmental benefits; and(iii)in the case of electric generation equipment, the benefits of increased efficiency in the
			 production of electricity, including revenues received by the Federal
			 Government from the sale of electricity from the production..3.Authorization for research to improve military vehicle technology to increase fuel economy or
			 reduce fuel consumption of military vehicles used in combat(a)Research authorizedThe Secretary of Defense, acting through the Assistant Secretary of Defense for Research and
			 Engineering and in collaboration with the Secretary of the Army and the
			 Secretary of the Navy, may carry out research to improve military vehicle
			 technology to increase fuel economy or reduce
			 fuel consumption of military vehicles used in combat.(b)Previous successesThe Secretary of Defense shall ensure that research carried out under subsection (a) takes into
			 account the
			 successes of, and lessons learned during, the development of the Fuel
			 Efficient Ground Vehicle Alpha and Bravo programs to
			 identify, assess, develop, demonstrate, and prototype technologies that
			 support increasing fuel economy and decreasing fuel consumption of light
			 tactical vehicles, while balancing survivability.4.Requirement to establish repository for operational energy-related research and development efforts
			 of Department of Defense(a)Repository requiredNot later than December 31, 2015, the Secretary of Defense, acting through the Assistant Secretary
			 of Defense for Research and
			 Engineering and in collaboration with the Assistant Secretary of Defense
			 for Operational Energy Plans and Programs and the Secretaries of the
			 military departments, shall establish a centralized repository for all
			 operational energy-related research and development efforts of the
			 Department of Defense, including with respect to the inception,
			 operational, and complete phases of such efforts.(b)Internet accessThe Secretary of Defense shall ensure that the repository required by subsection (a) is accessible
			 through an Internet website of the Department of Defense and by all
			 employees of the Department and members of the Armed Forces whom the
			 Secretary determines appropriate, including all program managers involved
			 in such research and development efforts, to enable improved collaboration
			 between military departments on research and development efforts described
			 in subsection (a), sharing of best practices and lessons learned relating
			 to such efforts, and reduce redundancy in such efforts.5.Executive agent for warrior powerNot later than September 31, 2014, the Secretary of Defense shall establish a Department of Defense
			 executive agent for warrior power to align and advance efforts across the
			 military services to measure and manage the research, development,
			 testing, evaluation, procurement, and fielding of man-portable tactical
			 power generation systems to power tactical communications equipment,
			 weapons systems, and other troop equipment.6.Secure Energy Innovation Program(a)EstablishmentThe Secretary of Defense shall establish a  program to develop and support projects designed to
			 foster secure and reliable sources of energy for military installations,
			 including incorporation of advanced energy metering, renewable energy,
			 energy storage, and redundant power systems.(b)MetricsThe Secretary of Defense shall develop metrics for assessing the costs and benefits associated with
			 secure energy projects proposed or implemented as part of the program
			 established under subsection (a).     The metrics shall take into account
			 financial and operational costs associated with sustained losses of power
			 resulting from natural disasters or attacks that damage electrical grids
			 serving military installations.7.Authority to use Energy Savings Investment Fund for energy management initiativesSection 2919(b)(2) of title 10, United States Code, is amended by striking , to the extent provided for in an appropriations Act,.8.Establishment of Department of Defense Alternative Fueled Vehicle Infrastructure Fund(a)Establishment of FundThere is established in the Treasury a fund to be known as the Department of Defense Alternative Fuel Vehicle Infrastructure Fund (in this section referred to as the Fund).(b)DepositsThe Fund shall consist of the following:(1)Amounts appropriated to the Fund.(2)Amounts earned through investment under subsection (c).(3)Any other amounts made available to the Fund by law.(c)InvestmentsThe Secretary shall invest any part of the Fund that the Secretary decides is not required to meet
			 current expenses. Each investment shall be made in an interest-bearing
			 obligation of the United States Government, or an obligation that has its
			 principal and interest guaranteed by the Government, that the Secretary
			 decides has a maturity suitable for the Fund.(d)Use of fundsAmounts in the Fund shall be available to the Secretary, acting through the Under Secretary of
			 Defense for Acquisition, Training, and Logistics, to install, operate, and
			 maintain alternative fuel dispensing stations for use by alternative
			 fueled vehicles of the Department of Defense and other infrastructure
			 necessary to fuel alternative fueled vehicles of the Department.(e)Private useThe Secretary may make alternative fuel dispensed through alternative fuel dispensing stations of
			 the Department available to employees of the Department and members of the
			 Armed Forces for private use.(f)DefinitionsIn this section:(1)Alternative fuelThe term alternative fuel has the meaning given such term in section 32901 of title 49, United States Code.(2)Alternative fueled vehicleThe term alternative fueled vehicle means a vehicle that operates on alternative fuel.
				
